NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              DANIEL VARGAS NAVARRO, JR., Appellant.

                             No. 1 CA-CR 18-0106
                               FILED 8-2-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201601596
              The Honorable Patricia A. Trebesch, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Nicole Countryman, Phoenix
Counsel for Appellant
                            STATE v. NAVARRO
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


P E R K I N S, Judge:

¶1            Daniel Vargas Navarro Jr. appeals his convictions and
sentences for possession of dangerous drugs and possession of drug
paraphernalia. Navarro’s defense counsel certified that he searched the
entire record and identified no arguable question of law that is not
frivolous. Therefore, under Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297 (1969), defense counsel asked this Court to search the
record for fundamental error. Navarro was given an opportunity to file a
supplemental brief in propria persona, but has not done so. We have
reviewed the record and found no error. Accordingly, Navarro’s
convictions and resulting sentences are affirmed.

               FACTUAL AND PROCEDURAL HISTORY

¶2             In December 2016, officers responding to a 911 call found
Navarro lying in the backseat of his parked vehicle in a store parking lot.
When the officers approached Navarro’s vehicle, they asked him to step
out. Navarro complied. The officers later testified that Navarro’s body
movements suggested he was impaired by methamphetamine. When the
officers asked Navarro for his driver’s license, Navarro stated that he did
not have one with him, but that the officers could grab the photocopy he
had on the vehicle dashboard. As one of the officers retrieved the copy of
Navarro’s license, he noticed that on the floorboard there was a scale and a
small plastic bag that contained a crystalline substance that appeared to be
methamphetamine. The officer also observed other empty small plastic
bags in the vehicle.

¶3           Navarro was charged with one count of possession of
dangerous drugs for sale, a class two felony. However, at his trial, the court
allowed the inclusion of instructions for a lesser included offense—
possession of dangerous drugs. Navarro was also charged with one count
of possession of dangerous drug paraphernalia and one count of
aggravated driving or actual physical control while under the influence.




                                       2
                            STATE v. NAVARRO
                            Decision of the Court

¶4            During trial, a forensic scientist for the Arizona Department
of Public Safety testified. He provided a report that he tested one of the
small plastic bags found in Navarro’s car and identified the substance as
10.4 grams of methamphetamine. Navarro also testified, admitting that he
was in possession of methamphetamine, but that it was for personal use
and not for sale.

¶5            Navarro was convicted of one count of possession of
dangerous drugs, a class four felony, and one count of possession of
dangerous drug paraphernalia, a class six felony. The State alleged an
aggravating circumstance that Navarro was on parole when he committed
the offense, and the jury found the aggravating circumstance proven
beyond a reasonable doubt. In addition, based on certified court records
provided by the State, the court found that Navarro had committed two
felonies within the past ten years as statutory aggravating factors. As to
count one—possession of dangerous drugs—the court gave Navarro an
aggravated sentence of eleven years. As to count two—possession of
dangerous drug paraphernalia—the court gave Navarro the presumptive
sentence of 3.75 years. The sentences imposed on each count run
concurrently, and Navarro was appropriately awarded 407 days of
presentence incarceration credit.

                                DISCUSSION

¶6             On appeal, we view the facts as reflected in the record in the
light most favorable to sustaining the conviction. State v. Harm, 236 Ariz.
402, 404 n.2 (App. 2015). Our review reveals no fundamental error. See Leon,
104 Ariz. at 300 (describing our Anders review process). A person commits
possession of dangerous drugs if, as relevant here, the person knowingly
possesses methamphetamine. Ariz. Rev. Stat. (“A.R.S.”) §§ 13-3401(6),
-3407(A)(1) (2018). A person commits possession of drug paraphernalia if,
as relevant here, the person possesses with the intent to use drug
paraphernalia to pack, repack, store, contain, or conceal an illicit drug.
A.R.S. § 13-3415(A). Our review of the record reveals sufficient evidence
upon which the jury could determine, beyond a reasonable doubt, that
Navarro is guilty of the charged offenses.

¶7             The record reflects that all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. The record
further reflects that Navarro was represented by counsel at all stages of the
proceedings and was present at all critical stages, including the entire trial
and the verdict. See State v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel);
State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical stages).


                                        3
                            STATE v. NAVARRO
                            Decision of the Court

The jury was properly composed of twelve jurors, and the record shows no
evidence of jury misconduct. A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The
court properly instructed the jury on the elements of the charged offenses,
the State’s burden of proof, and Navarro’s presumption of innocence. At
sentencing, Navarro had the opportunity to speak, and the court stated on
the record the factors it found in imposing the sentences. Ariz. R. Crim. P.
26.9, 26.10. The sentences imposed are within the statutory limits. A.R.S. §§
13-703(J), -3407(A)(1), -3415(A).

                               CONCLUSION

¶8           This Court has searched the record for fundamental error and
has found none. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (1999) (in an Anders
appeal, “the court reviews the entire record for reversible error”).
Accordingly, Navarro’s convictions and resulting sentences are affirmed.

¶9            Upon filing of this decision, defense counsel is directed to
inform Navarro of the status of the appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. State v. Shattuck, 140 Ariz. 582, 584–85 (1984).
Navarro has thirty days from the date of this decision to proceed, if he
desires, with an in propria persona motion for reconsideration or petition for
review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4